DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 07/06/2022 have been considered but are moot in view of a new ground of rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bress et al. (US 2020/0285665 A1 – hereinafter Bress), Le (US 2013/0317382 A1 – hereinafter Le), and Zhang et al. (CN 111322562 A – hereinafter Zhang, references made to translated copy attached).
Regarding claim 1, Bress discloses an information processing apparatus comprising: a communication interface ([0047]-[0048]; Fig. 2 – a device has a communication interface to communicate with one or more playback devices); and a controller configured to execute estimation processing for estimating content of a book ([0077]; [0101]; [0112] – estimating content of a book based on where in an identified book the user is reading, e.g. a scene of a haunted house or in an urban setting etc.), and transmit, to an external apparatus, a control signal in accordance with the content of the book using the communication interface (Fig. 2; [0123] -  communicating through a communication interface to predetermined output devices, which may include: an audio device, a visual device, a fan device, a smell device  and/or a haptic device, a control signal to activate one or more of the devices in accordance with the content of the book), wherein the controller is configured to: execute the estimation processing by analyzing captured images of the book captured by a camera ([0101]; [0138]; [0149]). 
However, Brass does not disclose the camera is located on a desk lamp and generates the captured images while the desk lamp is switched on, and the controller: starts the estimation processing upon receiving data of the captured images from the camera; and ends the estimation processing when the data of the captured images is no longer being transmitted from the camera to the information processing apparatus. 
Zhang discloses camera is located on a desk lamp (Figs. 1-3; page 5, lines 5-16 – camera 120 located in lamp plate 195 of a desk lamp 100) and generates the captured images (page 5 – the camera generates captured images as described as ‘as shown in FIG. 2, the camera shooting module 120 fixedly installed on the lamp plate of the lamp body 195. camera shooting module 120 adapted to identify the book area in shooting an image, and capable of obtaining the reading position on the book’) while the desk lamp is switched on (page 6 – while the desk lamp is switched on as described as ‘the control module is further adapted to the microphone 150 receives the voice command, according to the voice instruction control operating state of lamp 100. The control working state of the desk lamp 100 comprises: brightness or colour temperature according to voice command to open or close the reading lamp 100, and the light source is adjusted according to the voice instruction of the voice instruction. Thus, when the user needs to adjust working state table 100, voice instruction only needs to speak needed to be adjusted to the lamp’).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Zhang into the apparatus taught by Bress to allow the user to read the book in a good lighting condition because this practice is healthy to user’s eyes
Bress and Zhang do not disclose the controller: starts the estimation processing upon receiving data of the captured images from the camera; and ends the estimation processing when the data of the captured images is no longer being transmitted from the camera to the information processing apparatus. 
Le discloses a camera generates captured images ([0023] – a camera generates captured images of a book), and a controller: starts a processing upon receiving data of the captured images from the camera ([0023] – upon receiving data of captured images from the camera indicating a book in an open state); and ends the processing when a user finishes reading a book ([0023] – ends processing when the camera detects the book in a closed state). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Le into the apparatus taught by Bress and Zhang to perform the estimation processing only when necessary, specifically, when the user is not detected reading the book, there is not processing needed to generate haptic effects for the immersive environment.
Bress and Le do not disclose the controller ends the estimation processing when the data of the captured images is no longer being transmitted from the camera to the information processing apparatus. 
Official Notice is taken that turning off camera after use so that the camera does not capture and transmit images are well known practices in daily life.
One of ordinary skill in the art before the effective filing date of the claimed invention would have incorporate, into the apparatus taught by Bress, Zhang, and Le, turning off the camera after use to save power consumption and prolong the life time of the camera. With the incorporated feature, the apparatus of Bress and Le would have had the controller ending the estimation processing when the data of the captured images is no longer being transmitted.
Regarding claim 2, Bress also discloses the external apparatus is a lighting apparatus, and as the control signal, the controller is configured to transmit, to the lighting apparatus, a signal to cause output of illumination light having a color in accordance with the content of the book using the communication interface ([0041]; [0101]; [0103] – lighting effect having a color based on content of the book).
Regarding claim 3, Bress also discloses the external apparatus is a lighting apparatus, and as the control signal, the controller is configured to transmit, to the lighting apparatus, a signal to cause output of illumination light having an intensity in accordance with the content of the book using the communication interface ([0164] – output of illumination light having a low intensity flickering light).
Regarding claim 4, see the teachings of Bress, Zhang, and Le as discussed in claim 2 above. However, Bress, Zhang, and Le do not disclose the lighting apparatus is a ceiling light.
A ceiling light is well known in the art.
Thus Official Notice is taken that one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate a ceiling light into the apparatus taught by Bress, Zhang, and Le above to control a color and/or intensity of ambient light in order to provide a better immersive environment for the user.
Regarding claim 5, Bress also discloses the external apparatus is an acoustic apparatus, and as the control signal, the controller is configured to transmit, to the acoustic apparatus, a signal to cause output of a sound effect in accordance with the content of the book using the communication interface ([0041]; [0103]; [0109]; [0112]; [0160] – an acoustic apparatus to output sound effects such as thunder and house noises). 
Regarding claim 6, Bress also discloses the external apparatus is an acoustic apparatus, and as the control signal, the controller is configured to transmit, to the acoustic apparatus, a signal to cause output of music in accordance with the content of the book using the communication interface ([0041]; [0102]-[0103]; [0126]; [0129] - an acoustic apparatus to play back music).
Regarding claim 9, Bress also discloses the external apparatus is an apparatus configured to output sound ([0041]; [0102]-[0103]; [0109]; [0112]; [0126]; [0129]; [0160] – outputting sound effects such as thunder and house noises and music) and/or light ([0041]; [0101]; [0103]; [0164] – outputting lighting effects), and the controller is configured to: identify, from among text that the book presents to the user, a segment corresponding to the content of the book ([0016]-[0019] – from among text, identify a segment corresponding to content of the book via indicia), and estimate a timing at which the user is to view the segment ([0060]; [0077]; [0148] – estimating a time when the user is reading the segment); and as the control signal, transmit, to the external apparatus, a signal to cause output of sound and/or light at the timing using the communication interface ([0060]; [0077]; [0148] – transmitting a signal to initiate playback of content accordingly). 
Regarding claim 10, Bress also discloses the controller is configured to detect a time interval at which pages of the book are turned, and execute the estimation processing at an interval shorter than the time interval ([0147]-[0148] – a time interval at which pages of the book are turned is determined as the time period from a page is turned to when the next page is turned, the processing is executed within the interval to update the haptic responses).
Regarding claim 11, Bress also discloses as the estimation processing, the controller, upon determining that the content of the book corresponds to a predefined scene, estimates that the content of the book is of the scene ([0077] – estimating the content of the book is of a scene of an urban setting or of a haunted house).
Regarding claim 12, Bress also discloses the scene is predefined based on human emotion ([0112] – based on human emotion measured by a heart rate sensor).
Regarding claim 13, Bress also discloses the scene is predefined based on scenery ([0077]; [0083]). 
Regarding claim 14, Bress also discloses the control signal is associated with the scene in advance ([0070]-[0076] – the control signal is associated with a pre-determined location in a printed book a user is reading in advance).
Regarding claim 17, see the teachings of Bress, Zhang, and Le as discussed in claim 1 above, in which Le discloses a controller starts a processing upon detecting that a book is in an open state from captured images captured by a camera ([0023] – upon receiving data of captured images from the camera indicating a book in an open state). The motivation for incorporating the teachings of Le into the apparatus has been discussed n claim 1 above.
Regarding claim 18, see the teachings of Bress, Zhang, and Le as discussed in claim 17, in which Le also discloses the controller ends the processing upon, after detecting that the book is in the open state from the captured images captured by the camera, detecting that the book in a closed state from the captured images captured by the camera ([0023] – ends processing when the camera detects the book in a closed state). The motivation for incorporating the teachings of Le into the apparatus has been discussed n claim 1 above 
Claim 19 is rejected for the same reason as discussed in claim 1 above in view of Bress also disclosing a non-transitory computer readable medium storing a program configured to cause a computer to execute the recited operations ([0046]-[0047] – a memory of a device storing an L-book application as shown in Fig. 2).
Claim 20 is rejected for the same reason as discussed in claim 1 above.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bress, Zhang, and Le as applied to claims 1-6, 9-14, and 17-20 above, and further in view of Shirley et al. (US 2017/0017993 A1 – hereinafter Shirley).
Regarding claim 7, Bress also discloses the controller is configured to select, from music for which the user has a preference, music in accordance with the content of the book ([0040]; [0119] – selecting a preset play list from Spotify).
However, Bress, Zhang, and Le do not disclose the controller is configured to identify a user who is viewing the book.
Shirley discloses controller is configured to identify a user ([0072] – obtaining a user ID for a Spotify account).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Shirley into identifying the user who is reading the book taught by Bress, Zhang, and Le to log on using his or her Spotify account for the content.
Regarding claim 8, Bress also discloses the controller is configured to receive information on a list of music associated with the user from an external server using the communication interface, and select, from the list, music in accordance with the content of the book ([0040]; [0119] – receiving information on playlists and selecting a preset play list from Spotify).
However, Bress, Zhang, and Le do not disclose he controller is configured to identify a user who is viewing the book.
Shirley discloses controller is configured to identify a user ([0072] – obtaining a user ID for a Spotify account).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Shirley into identifying the user who is reading the book taught by Bress, Zhang, and Le to log on using his or her Spotify account for the content.
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bress, Zhang, and Le as applied to claims 1-6, 9-14, and 17-20 above, and further in view of Li (CN 208871383 U – hereinafter Li, references made to translated copy attached).
Regarding claim 21, see the teachings of Bress, Zhang, and Le as discussed in claim 1 above. However, Bress, Zhang, and Le do not disclose the camera that is located on the desk lamp automatically begins to generate the captured images at a time at which the desk lamp is switched from off to on.
Li discloses a camera that is located on a desk lamp automatically begins to generate captured images at a time at which the desk lamp is switched from off to on (Fig. 1; page 4 - when using it, pressing the switch 41, the LED lamp lights, the light detection device 7 is started, wherein the camera 73 capture the use area and displays it on the display screen 2. said adjusting device synchronously adjusting the camera 73 and the photosensor 72, so that the using area and the detection area, the light of the photosensor 72 to detect the light in the use area, and light adjusting through the dimming button, after adjustment, can be used to study and use).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Li into the apparatus taught by Bress, Zhang, and Le to operate the apparatus more conveniently by not requiring the user to turn on each device separately.
Regarding claim 22, see the teachings of Bress, Zhang, and Le as discussed in claim 1 above. However, Bress, Zhang, and Le do not disclose the controller controls the camera that is located on the desk lamp to begin to generate the captured images at a time at which the desk lamp is switched from off to on.
Li discloses a controller controls the camera that is located on the desk lamp to begin to generate the captured images at a time at which the desk lamp is switched from off to on (Fig. 1; page 4 - when using it, pressing the switch 41, the LED lamp lights, the light detection device 7 is started, wherein the camera 73 capture the use area and displays it on the display screen 2. said adjusting device synchronously adjusting the camera 73 and the photosensor 72, so that the using area and the detection area, the light of the photosensor 72 to detect the light in the use area, and light adjusting through the dimming button, after adjustment, can be used to study and use).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Li into the apparatus taught by Bress, Zhang, and Le to operate the apparatus more conveniently by not requiring the user to turn on each device separately.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484